[Cite as State v. Billups, 2017-Ohio-4309.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                         :   APPEAL NO. C-150500
                                                           TRIAL NO. B-1405443
        Plaintiff-Appellee,                            :

  vs.                                                  :      O P I N I O N.

MYRON BILLUPS,                                         :

    Defendant-Appellant.                               :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: June 16, 2017


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Sean M. Donovan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Paul Croushore, for Defendant-Appellant.
                    OHIO FIRST DISTRICT COURT OF APPEALS



D ETERS , Judge.

       {¶1}    Defendant-appellant Myron Billups appeals his conviction for

trafficking in heroin. On appeal, he challenges the trial court’s denial of his motion

to suppress evidence recovered from his person and his vehicle during a traffic stop.

Billups argues the police officers lacked reasonable suspicion to conduct a Terry pat-

down, the pat-down exceeded the permissible scope, the officers excessively detained

him to await the arrival of a drug-sniffing canine, and the officers lacked probable

cause to arrest him. Finding none of his arguments meritorious, we affirm the trial

court’s judgment.

                               Trial Court Proceedings

       {¶2}   Billups was charged with two second-degree felonies, trafficking in

heroin, a violation of R.C. 2925.03, and possession of heroin, a violation of R.C.

2925.11. Billups moved to suppress all the evidence obtained from the search of his

person and vehicle and requested an evidentiary hearing. At the hearing, the state

stipulated that it had lacked a warrant to arrest Billups, and therefore, it had the

burden to prove probable cause to arrest him. The state presented testimony from

Officer Eric Schaible. Billups presented four exhibits, which the trial court admitted

into evidence: the video of the traffic stop, the photographs of the items seized

during the stop, and the traffic citation. At the conclusion of the hearing, the trial

court took the matter under advisement. The trial court subsequently denied the

motion to suppress, providing detailed findings of fact and conclusions of law.

       {¶3}   Thereafter, Billups entered a no-contest plea, and the trial court found

him guilty of both counts of trafficking in heroin and possession of heroin. At

sentencing, the trial court merged, at the state’s election, the possession count with




                                          2
                     OHIO FIRST DISTRICT COURT OF APPEALS



the trafficking count and sentenced Billups to four years in prison for the trafficking

offense.

                                          Analysis

       {¶4}   In a single assignment of error, Billups argues the trial court erred by

denying his motion to suppress.

       {¶5}   Appellate review of a motion to suppress presents a mixed question of

fact and law. See State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d

71, ¶ 8. The trial court, acting as the trier of fact, is in the best position to resolve

factual questions and evaluate witness credibility. Id. Therefore, an appellate court

must accept the factual findings if they are supported by competent, credible

evidence, but it reviews de novo the trial court’s application of the law to the facts.

Id.; see also State v. Sweeten, 1st Dist. Hamilton No. C-150583, 2016-Ohio-5828, ¶

8.

                         Trial Court’s Factual Findings

       {¶6}   The trial court made the following findings of fact, which are

supported by competent credible evidence. Officer Schaible and his partner were in

uniform and on patrol in a marked police cruiser. They were watching Billups and

others at a United Dairy Farmers store. When Billups drove away, the officers

followed his vehicle. Billups’s vehicle entered a turn lane and quickly changed lanes.

The officers initiated a traffic stop for improper change of course and for improperly

tinted windows.

       {¶7}   The officers then approached Billups’s vehicle and spoke with him.

Billups was moving around in the vehicle and seemed very nervous, which caused

Officer Schaible to suspect something illegal might be in the vehicle. Officer Schaible

and his partner went back to their cruiser and ordered a drug dog to the scene.



                                           3
                     OHIO FIRST DISTRICT COURT OF APPEALS



Officer Schaible started filling out the citation for the window-tint violation and the

improper change of course, as well as a contact card that he is required to complete

during all stops. He also ran Billups’s record. Billups had been charged with a

weapons violation as well as numerous drug-trafficking and possession charges.

Officer Schaible testified that it took him ten-15 minutes to complete the citation and

the contact card.

       {¶8}   During this time, he approached Billups’s vehicle a second time and

tested the window tint. Although Billups had already told the officers that his

windows were in violation, Officer Schaible chose to test them to ensure that the tint

reading on the traffic citation was accurate.

       {¶9}    Officer Schaible then went back to the police cruiser, and he was in the

police cruiser for a while working on the traffic citation. After hearing dogs barking,

Officer Schaible and his partner approached Billups’s car for the third time. At that

point, Officer Schaible saw a bulge in Billups’s left front pants pocket, which he

believed to be a weapon, and he asked Billups to exit from the vehicle.

       {¶10} Officer Schaible then conducted a Terry pat-down for the officers’

safety. He found money in Billups’s front pants pocket, and drugs in the seat of his

pants. Officer Schaible testified he immediately knew what the items were. He then

placed Billups under arrest and walked him back to the police cruiser. At that point,

the drug dog approached Billups’s vehicle and hit on the driver’s side of the vehicle.

The police searched Billups’s vehicle and recovered a box of plastic baggies, rubber

bands, and “pay and owe” forms, which Officer Schaible testified was consistent with

drug trafficking.




                                           4
                     OHIO FIRST DISTRICT COURT OF APPEALS



                             Terry Pat-Down Search

       {¶11} Billups first argues that Officer Schaible lacked reasonable suspicion to

conduct a pat-down search of his person for weapons. In Terry v. Ohio, 392 U.S. 1,

24, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968), the United States Supreme Court held that

if circumstances exist that would cause a reasonable officer to believe that his safety

was in danger, the officer is entitled to conduct a pat-down search of the individual’s

outer clothing to determine whether the defendant is carrying a weapon.

       {¶12} Here, Officer Schaible acted reasonably in conducting a pat-down

search of Billups for weapons.      Officer Schaible testified that Billups had made

furtive movements, was acting nervously, and had a bulge in his pants pocket, which

he believed to be a weapon. He had also run Billups’s record and had seen that he

had a history of drug and gun offenses. All of these circumstances would have given

Officer Schaible reasonable suspicion to conduct a Terry pat-down search. See State

v. Evans, 67 Ohio St.3d 405, 408, 618 N.E.2d 162 (1993) (“[t]he right to frisk is

virtually automatic when individuals are suspected of committing a crime, like drug

trafficking, for which they are likely to be armed.”).

                            Discovery of Contraband

       {¶13} Billups next argues that Officer Schaible exceeded the scope of the

search authorized by Terry during the pat-down . A Terry search is limited in scope

to a pat-down search of an individual’s outer clothing for weapons because the

purpose of the search is to protect the officer. Thus, a Terry pat-down search cannot

be employed by the officer to search for evidence of a crime. State v. Milhouse, 133

Ohio App.3d 527, 530, 728 N.E.2d 1123 (1st Dist.1999); see State v. Andrews, 57

Ohio St.3d 86, 89, 565 N.E.2d 1271 (1991).




                                            5
                      OHIO FIRST DISTRICT COURT OF APPEALS



         {¶14} If, during the course of a Terry pat-down search of a subject’s clothing

for weapons, “a police officer feels an object whose contour or mass makes its

incriminating character as contraband immediately apparent, and the officer has a

lawful right of access to the object, the officer is entitled to seize the object” under the

plain-feel doctrine. Milhouse at 531, citing Minnesota v. Dickerson, 508 U.S. 366,

375, 113 S.Ct. 2130, 124 L.Ed.2d 334 (1993). The officer, however, is not permitted to

squeeze or manipulate the object to determine its identity. Id.

         {¶15} In Milhouse, this court held that a police officer’s search of a suspect

which had revealed crack cocaine had exceeded the permissible bounds of a Terry

search where the officer had to squeeze and break the object in the suspect’s crotch

area to determine that it was crack cocaine. Id. Likewise, in State v. Robinson, 1st

Dist. Hamilton No. C-000135, 2000 WL 1643570, *1-2 (Nov. 3, 2000), this court

concluded that a police officer’s manipulation of small objects in the suspect’s pants

pockets, which were later determined to be crack cocaine, had exceeded the scope of

a search authorized by Terry and Dickerson and had violated the Fourth

Amendment.

         {¶16} Here, however, the evidence presented at the suppression hearing

demonstrated that Officer Schaible did not exceed the bounds of a permissible Terry

search during his pat-down of Billups and that the seizure of contraband was

warranted under Dickerson. Officer Schaible testified that while patting down the

outside of Billups’s clothing, he felt a large lump as soon as he touched the seat of

Billups’s pants. Based on the location and size of the bulge, and his experience and

knowledge that people often conceal drugs in the seat of their pants, Officer Schaible

testified that it was immediately apparent to him that the bulge contained illegal

drugs.



                                             6
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶17} Billups’s assertion that Officer Schaible needed more information

besides his experience and “plain feel” of the bulge to conclude that it was

contraband is not supported by the case law. In United States v. Walker, 181 F.3d

774, 778 (6th Cir.1999), for instance, the Sixth Circuit upheld the warrantless seizure

of a bag of crack cocaine in the defendant’s crotch area on the basis of the officer’s

plain-feel discovery of the drugs during a Terry pat-down search. Likewise, in State

v. Hinton, 2d Dist. Montgomery No. 25634, 2013-Ohio-3381, ¶ 12 and 38-40, the

Second Appellate District held that a police officer’s belief, which was based on his

experience and his plain feel, that the jagged rocks in defendant’s pants pocket were

contraband, entitled him to search and seize crack cocaine from the defendant’s

pants pockets.

                          Duration of the Traffic Stop

       {¶18} Billups next argues that the police unnecessarily detained him for 13-

14 minutes while waiting for a drug dog in violation of Rodriguez v. United States,

___U.S. ___, 135 S.Ct. 1609, 1615, ___L.Ed.2d ___ (2015).

       {¶19} In Rodriguez, the Supreme Court held “that a police stop exceeding

the time needed to handle the matter for which the stop was made violates” a

defendant’s Fourth Amendment rights. Id. at 1612. The Supreme Court held that the

tolerable duration of a traffic stop is determined by the seizure’s mission, which is to

address the traffic violation that warranted the stop and to attend to related safety

concerns. Id. Thus, “authority for the seizure ends when the tasks tied to the traffic

infraction,” which include checking the driver’s license, determining if there are

outstanding warrants against the driver, and inspecting the automobile’s registration

and proof of insurance, “are—or reasonably should have been completed.” Id. at

1614, 1616-1617.



                                           7
                        OHIO FIRST DISTRICT COURT OF APPEALS



       {¶20} Absent “reasonable suspicion of criminal activity,” a police officer

cannot detain a motorist “beyond completion of the traffic infraction investigation”

for a canine sniff of his vehicle. Id. at 1616-1617. The Supreme Court emphasized

that the “critical question [i]s not whether the [canine] sniff occur[red] before or

after the officer issues a ticket, but whether conducting the sniff adds time to the

stop.” Id. at 1616.

       {¶21} Here, Officer Schaible’s testimony at the suppression hearing

demonstrated that the stop of Billups’s vehicle was completed within a reasonable time

and did not extend beyond what was necessary to complete the purpose of the traffic

stop. In the 13-14 minutes prior to the Terry pat-down of Billups, Officer Schaible

conducted a reasonable and prompt investigation. He approached Billups’s vehicle,

obtained some information from Billups, and then returned to his cruiser. Officer

Schaible then called for a drug-sniffing dog, ran Billups’s criminal record, and began

working on the traffic citation and contact card. Officer Schaible subsequently exited

from his cruiser with the tintometer and approached Billups’s vehicle a second time to

test the window tint.

       {¶22} On his third approach, Officer Schaible testified that he had seen a bulge

in Billups’s pants. When he asked Billups to exit from the car, the drug dog had just

arrived. Prior to that time, Officer Schaible had been investigating the traffic offenses

and completing the paperwork necessary for the traffic stop.         Thus, there is no

evidence that Officer Schiable or his partner unreasonably extended the traffic stop

beyond what was necessary to issue the traffic citation to conduct a canine sniff of

Billups’s vehicle. See State v. Reece, 1st Dist. Hamilton No. C-140635, 2016-Ohio-

5017, ¶ 25; State v. Stevens, 4th Dist. Washington No. 15CA30, 2016-Ohio-5017, ¶

27; see also State v. Blatchford, 2016-Ohio-8456, __N.E.3d __, ¶ 26-32 (12th Dist.).



                                           8
                     OHIO FIRST DISTRICT COURT OF APPEALS



By the time the police had conducted the canine sniff of Billups’s vehicle, the officers

had already discovered the drugs on Billups’s person through the Terry pat-down.

                           Probable Cause to Arrest

       {¶23} Finally, Billups argues that the police lacked probable cause to arrest

him. “A police officer has reasonable or probable cause to arrest when the events

leading up to the arrest, ‘viewed from the standpoint of an objectively reasonable

police officer amount to’ probable cause.” State v. Steele, 138 Ohio St.3d 1, 2013-

Ohio-2470, 3 N.E.3d 135, ¶ 26, quoting Ornelas v. United States, 517 U.S. 690, 696,

116 S.Ct. 1657, 134 L.Ed.2d 911 (1996). “Probable cause exists when there are facts

and circumstances within the police officer’s knowledge that are sufficient to warrant

a reasonable belief that the suspect is committing or has committed an offense.” Id.,

citing Beck v. Ohio, 379 U.S. 89, 162, 85 S.Ct. 223, 13 L.Ed.2d 142 (1964). An arrest

made without probable cause is constitutionally invalid.        Steele, citing State v.

Timson, 38 Ohio St.2d 122, 127, 311 N.E.2d 16 (1974).

       {¶24} When Officer Schaible found contraband on Billups’s person during

the Terry pat-down, he had probable cause to arrest Billups for possession of illegal

drugs. See State v. Williams, 11th Dist. Trumbull No. 2003-T-0071, 2004-Ohio-

6337, ¶ 18 (holding that officers had probable cause to arrest the defendant where it

was readily apparent to the officers that the bulge in the defendant’s pants was

contraband); see also State v. Farrey, 9th Dist. Summit No. 26703, 2013-Ohio-4263,

¶ 17 (holding that an officer’s discovery of money and marijuana in the defendant’s

pants pocket during a Terry pat-down search provided probable cause to arrest the

defendant for drug possession).




                                           9
                       OHIO FIRST DISTRICT COURT OF APPEALS



       {¶25} We conclude the trial court properly overruled Billups’s motion to

suppress.      We, therefore, overrule Billups’s sole assignment of error and affirm the

judgment of the trial court.

                                                                    Judgment affirmed.

MOCK, P.J., and MILLER, J., concur.


Please note:
       The court has recorded its own entry this date.




                                            10